Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to applicant’s original filings made on 7/30/2021. Claims 1-28 are cancelled. Claims 29-48 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 29, 36 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,127,093. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a process for obfuscating meter data.

Claims 29, 36 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,325,329. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a process for obfuscating meter data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 29, 31-36, 38-43 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Danezis et al. (US Patent No. 8,667,292 and Danezis hereinafter) in view of Gopinath et al. (US Patent Publication No. 2008/0133934 and Gopinath hereinafter).

1. - 28. (Cancelled)

As to claims 29, 36 and 43, Danezis teaches a smart meter to obfuscate metered data, the smart meter comprising: 
at least one storage device including executable instructions (i.e., …teaches in fig. 1, device with instruction); 
and at least one processor to execute the instructions to (i.e., …teaches in fig. 1, device with instruction): 
determine if decryption of the first mask is successful (i.e., …teaches in col. 9 lines 35-55 the following: “A customer device 804 has a key derivation unit 806 which is similar to the key derivation unit of the meter. The key derivation unit 806 derives a temporary key Ki from the customer key K for each timeslot ti. It also derives a pseudo-random string of from the customer key K…(58) The customer device 804 comprises a reading decryption unit 808 which downloads or receives the batches of encrypted readings from the provider as well as the signature of commitments Sigj for each batch. The reading decryption unit 808 decrypts the meter readings using the temporary keys Ki. This is written as ri=D(Ki, Eri) in FIG. 8.”.), 
the first mask indicative of an array of numbers to change values of energy metrics associated with a household measured by the smart meter (i.e., …teaches in col. 8 lines 55-65 the following: “Each encrypted meter reading Eri is the result of applying an encryption function E using the temporary key Ki to a reading ri. This is written as Eri=E(Ki, ri) in FIG. 7. The certification and encryption unit 708 is also arranged to compute commitments Ci for each of the meter readings. Each commitment may be 256 bytes in size although other sizes may be used. The commitments are computed using the commitment scheme, the constants and the pseudo-random string of generated by the key derivation unit 706. This is written as Ci=g.sup.rih.sup.oi mod p in FIG. 7.”);
 in response to determining the decryption of the first mask is successful (i.e., …teaches in col. 9 lines 35-55 the following: “A customer device 804 has a key derivation unit 806 which is similar to the key derivation unit of the meter. The key derivation unit 806 derives a temporary key Ki from the customer key K for each timeslot ti. It also derives a pseudo-random string of from the customer key K…(58) The customer device 804 comprises a reading decryption unit 808 which downloads or receives the batches of encrypted readings from the provider as well as the signature of commitments Sigj for each batch. The reading decryption unit 808 decrypts the meter readings using the temporary keys Ki. This is written as ri=D(Ki, Eri) in FIG. 8.”.), 
obfuscate the energy metrics by generating augmented energy metrics using the first mask ( (i.e., …teaches in col. 3 lines 35-55 the following: “The commitments are generated using a pseudo random string derived from the customer key. A commitment to a meter reading is a hidden meter reading that a sender (such as the meter) may hide using cryptographic techniques and send to a receiver (such as the provider). Because the meter reading is hidden the receiver is unable to find out the meter reading value itself. Because the sender has sent a commitment to the meter reading, the sender is unable to cheat by later saying that the meter reading is a higher or lower value than that originally sent. The sender is able to send an opening to the commitment to the receiver which the receiver may use to reveal the meter reading from the commitment.” ...further teaches in col. 8 lines 55-65 the following: “Each encrypted meter reading Eri is the result of applying an encryption function E using the temporary key Ki to a reading ri. This is written as Eri=E(Ki, ri) in FIG. 7. The certification and encryption unit 708 is also arranged to compute commitments Ci for each of the meter readings. Each commitment may be 256 bytes in size although other sizes may be used. The commitments are computed using the commitment scheme, the constants and the pseudo-random string of generated by the key derivation unit 706. This is written as Ci=g.sup.rih.sup.oi mod p in FIG. 7); 
in response to determining the decryption of the first mask is unsuccessful (i.e., …teaches in col. 9 lines 35-55 the following: “A customer device 804 has a key derivation unit 806 which is similar to the key derivation unit of the meter. The key derivation unit 806 derives a temporary key Ki from the customer key K for each timeslot ti. It also derives a pseudo-random string of from the customer key K…(58) The customer device 804 comprises a reading decryption unit 808 which downloads or receives the batches of encrypted readings from the provider as well as the signature of commitments Sigj for each batch. The reading decryption unit 808 decrypts the meter readings using the temporary keys Ki. This is written as ri=D(Ki, Eri) in FIG. 8.”.): 
cause a request for a second mask (i.e., …teaches in col. 8 lines 55-65 the following: “Each encrypted meter reading Eri is the result of applying an encryption function E using the temporary key Ki to a reading ri. This is written as Eri=E(Ki, ri) in FIG. 7. The certification and encryption unit 708 is also arranged to compute commitments Ci for each of the meter readings. Each commitment may be 256 bytes in size although other sizes may be used. The commitments are computed using the commitment scheme, the constants and the pseudo-random string of generated by the key derivation unit 706. This is written as Ci=g.sup.rih.sup.oi mod p in FIG. 7 …additionally teaches in col. 9 lines 35-55 the following: “A customer device 804 has a key derivation unit 806 which is similar to the key derivation unit of the meter. The key derivation unit 806 derives a temporary key Ki from the customer key K for each timeslot ti. It also derives a pseudo-random string of from the customer key K…(58) The customer device 804 comprises a reading decryption unit 808 which downloads or receives the batches of encrypted readings from the provider as well as the signature of commitments Sigj for each batch. The reading decryption unit 808 decrypts the meter readings using the temporary keys Ki. This is written as ri=D(Ki, Eri) in FIG. 8.”.); 
and obfuscate the energy metrics by generating the augmented energy metrics using the second mask (i.e., …teaches in col. 3 lines 35-55 the following: “The commitments are generated using a pseudo random string derived from the customer key. A commitment to a meter reading is a hidden meter reading that a sender (such as the meter) may hide using cryptographic techniques and send to a receiver (such as the provider). Because the meter reading is hidden the receiver is unable to find out the meter reading value itself. Because the sender has sent a commitment to the meter reading, the sender is unable to cheat by later saying that the meter reading is a higher or lower value than that originally sent. The sender is able to send an opening to the commitment to the receiver which the receiver may use to reveal the meter reading from the commitment. Sending the commitments to the individual meter readings from the meter to the provider involves using significant amounts of communications bandwidth. To reduce the amount of bandwidth required, the meter batches groups of commitments to meter readings and generates a cryptographic signature for each batch. Those signatures are then sent to the provider. The individual commitments to readings are never sent from the meter and may be discarded by the meter after the signatures are generated.”.); 
and transmit the augmented energy metrics corresponding to the household to the utility server (i.e., …teaches in col. 3 lines 35-55 the following: “The commitments are generated using a pseudo random string derived from the customer key. A commitment to a meter reading is a hidden meter reading that a sender (such as the meter) may hide using cryptographic techniques and send to a receiver (such as the provider). Because the meter reading is hidden the receiver is unable to find out the meter reading value itself. Because the sender has sent a commitment to the meter reading, the sender is unable to cheat by later saying that the meter reading is a higher or lower value than that originally sent. The sender is able to send an opening to the commitment to the receiver which the receiver may use to reveal the meter reading from the commitment. Sending the commitments to the individual meter readings from the meter to the provider involves using significant amounts of communications bandwidth. To reduce the amount of bandwidth required, the meter batches groups of commitments to meter readings and generates a cryptographic signature for each batch. Those signatures are then sent to the provider. The individual commitments to readings are never sent from the meter and may be discarded by the meter after the signatures are generated.”.).

Danezis does not expressly teach:
obtain a first mask from a utility server.
In this instance the examiner notes the teachings of prior art reference Gopinath. 
Gopinath teaches/illustrates as part of his figure 7 obtaining mask related data from an external communication entity. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Danezis with the teachings of Gopinath by having their system comprise mask configuration data disbursement. One would have been motivated to do so to provide a simple and effective means to control the obfuscation of data, wherein the disbursement of the mask configuration data helps facilitate data integrity within the network and makes it easier to configure the devices for mask application. 

As to claims 31, 38 and 45, the system of Danezis and Gopinath as applied to claim 29 above teaches meter data, specifically Danezis teaches a smart meter as defined in claim 29, wherein the augmented energy metrics include values that are indicative of the energy metrics measured by the smart meter (i.e., …teaches in col. 4 lines 1-6 the following: “download the certified, encrypted meter readings from the provider and to decrypt those”).

As to claims 32, 39 and 46, the system of Danezis and Gopinath as applied to claim 29 above teaches meter data, specifically Danezis teaches a smart meter as defined in claim 29, wherein the at least one processor is to apply the first mask to the energy metrics to generate the augmented energy metrics on at least one of a periodic schedule or a predetermined schedule (i.e., …teaches in col. 8 lines 50-60 the following: “Each encrypted meter reading Eri is the result of applying an encryption function E using the temporary key Ki to a reading ri.”…figure 7 illustrates a time slot (i.e., periodic schedule).

As to claims 33 and 40, the system of Danezis and Gopinath as applied to claim 29 above teaches meter data, specifically Danezis teaches a smart meter as defined in claim 29, wherein the at least one processor is to apply the first mask to the energy metrics to generate the augmented energy metrics using at least one of addition, multiplication, or subtraction (i.e., …teaches in col. 8 lines 35-45 the following: “a customer key associated with a first meter may be combined with a public key of other meters to allow for privacy friendly aggregation of encrypted meter readings from the first and other meters. In this situation, the encrypted meter readings of a plurality of meters may be added together to reveal the sum of consumption across the plurality of meters.”).

As to claims 34, 41 and 47, the system of Danezis and Gopinath as applied to claim 29 above teaches meter data, specifically Danezis does not expressly teach a smart meter as defined in claim 29, wherein the at least one processor is to retrieve an additional mask on at least one of a periodic schedule or a predetermined schedule.
In this instance the examiner notes the teachings of prior art reference Gopinath. 
Gopinath teaches as part of his figure 7 invoking the masking configuration data at a specific time to be sent over to apply the appropriately mask the unmasked data. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Danezis with the teachings of Gopinath by having their system comprise mask configuration data disbursement. One would have been motivated to do so to provide a simple and effective means to control the obfuscation of data, wherein the disbursement of the mask configuration data helps facilitate data integrity within the network and makes it easier to configure the devices for mask application. 

As to claims 35, 42 and 48, the system of Danezis and Gopinath as applied to claim 29 above teaches meter data, specifically Danezis teaches a smart meter as defined in claim 29, wherein the at least one processor is to encrypt the augmented energy metrics prior to transmitting to the utility server (I.e., …figure 3 illustrates steps in the encrypting of the augmented meter).

Claims 30, 37 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Danezis in view of Gopinath as applied to claims 29, 36 and 43 above and further in view of Kolesnikov (US Patent Publication No. 2014/0189364).

As to claims 30, 37 and 44, the system of Danezis and Gopinath as applied to claim 29 above teaches meter data, specifically neither reference expressly teaches a smart meter as defined in claim 29, wherein the at least one processor is to decrypt the first mask with a key corresponding to the smart meter.
In this instance the examiner notes the teachings of prior art reference Kolesnikov. 
Kolesnikov teaches in par. 0039 the following: “200 decrypts the permuted mask array using the private key of k.sub.pp, and stores the resulting values.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Danezis and Gopinath with the teachings of Kolesnikov by having their system comprise mask data encryption. One would have been motivated to do so to provide a simple and effective means to secure communication, wherein the mask data encryption helps facilitate communication integrity within the network and makes it easier to secure data communicated over the network. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497